 



Exhibit 10.5
NAVARRE CORPORATION 2004 STOCK PLAN
PERFORMANCE STOCK UNIT AGREEMENT
You have been granted an Award of performance based Stock Units, subject to the
terms and conditions of the 2004 Stock Plan, as amended, and the Performance
Stock Unit Agreement set forth below, as follows:

     
Name of Participant:
                                          
Grant Date:
                                          
Number of Award Shares:
                       shares of Common Stock
Settlement Date:
                                                              *
Measurement Period:
                                                              
 
   
Performance Criteria:
                                                              

 
*       Subject to earlier expiration as provided below.
 
Performance Stock Unit Agreement
1 GRANT OF STOCK UNIT AWARD.
     Navarre Corporation, a Minnesota corporation (together with all successors
thereto, the “Company”), hereby grants to the Participant named above, who is an
employee of the Company or a Related Company, an award of performance Stock
Units (the “Stock Units”) subject to the terms and conditions set forth in this
Performance Stock Unit Agreement (the “Agreement”) and in the Navarre
Corporation 2004 Stock Plan, as amended from time to time (the “Plan”). The
Stock Units represent the contingent right to receive on the Settlement Date
specified above, subject to earlier termination as is specified herein, the
number of shares (the “Award Shares”) indicated above of the Company’s common
stock, no par value (the “Common Stock”) depending on the achievement of the
Performance Criteria as described in Section 3 below. This Stock Unit award is
intended to qualify as “performance-based compensation” within the meaning of
Section 162(m) of the Internal Revenue Code of 1986 (the “Code”). All
capitalized terms used herein and not otherwise defined shall have the
respective meanings set forth in the Plan.
2. ACCEPTANCE.
     Your execution of this Agreement will indicate your acceptance of and your
willingness to be bound by its terms. No Award Shares will be issued unless you
have executed and returned this Agreement to the Company.
3. VESTING OF STOCK UNITS.
3.1 Vesting Schedule. If the Performance Criteria indicated above is met at the
end of the measurement period, then the Award Shares indicated above will vest.
Vested Award Shares, in whole numbers, will be issued on the Settlement Date and
Stock Units for partial shares or for which Award Shares do not vest shall be
immediately cancelled. If the Performance Criteria is not met at the end of the
measurement period no Award Shares will be issued.

 



--------------------------------------------------------------------------------



 



3.2 Termination of Employment or Service. In the event that your employment or
service with the Company or a Related Company terminates voluntarily or
involuntarily for any reason prior to the Settlement Date indicated above
(except for termination as a result of a Change in Control Transaction in which
case Section 3.3 below shall apply), this award of Stock Units shall expire and
be deemed forfeited and no Award Shares shall be issued or due to you.
3.3 Change of Control Transaction. For purposes of this Section 3.3, the term
“Change of Control Transaction” shall have the meaning set forth in Section 2 of
the Plan. Upon the occurrence of a Change of Control Transaction, the Vesting
Schedule shall no longer apply and the Company shall issue the Award Shares,
pro-rated for the portion of the Measurement Period that transpired prior to the
Change of Control Transaction. The Committee in its discretion may make further
adjustments or modifications to the Award Shares pursuant to Section 15.4 of the
Plan.
4. ISSUANCE OF SHARES.
4.1 Issuance of Shares. Certificates evidencing ownership of the Award Shares
granted and earned hereunder will be issued on the Settlement Date. If permitted
by law and the rules of the applicable stock exchange, the issuance of shares
may be effected on a noncertificated basis. The Company, however, shall not be
required to issue or deliver a certificate for any shares until it has complied
with all requirements of the Securities Act of 1933, as amended, the Securities
Exchange Act of 1934, as amended, any stock exchange on which the Company’s
Common Stock may then be listed and all applicable state laws in connection with
the issuance or sale of such shares or the listing of such shares on said
exchange. The Company may cause each certificate evidencing the purchased Common
Stock to be endorsed with one or more legends setting forth the restrictions on
transfer of such Common Stock. Until the issuance of the Award Shares pursuant
to this Agreement and the Plan, you shall have none of the rights of a
shareholder with respect to the Award Shares.
4.2 Withholding Taxes. You acknowledge that the value of the Award Shares issued
on the Settlement Date will constitute compensation for which you will have an
ordinary income tax obligation, and you should consult a tax adviser concerning
the same. The Company makes no representations with respect to tax consequences.
Prior to the delivery of the Award Shares, the Company is entitled to:
(i) withhold and deduct from your future wages (or from other amounts which the
Company may owe you), or make other arrangements for the collection of, all
legally required amounts necessary to satisfy any federal, state or local
withholding and employment-related tax requirements attributable to such
compensation; or (ii) require you to remit the amount of such withholding to the
Company in cash. In the event that the Company is unable to withhold such
amounts, for whatever reason, you hereby agree to pay to the Company an amount
equal to the amount the Company would otherwise be required to withhold under
federal, state or local law.
5. TRANSFERABILITY OF STOCK UNITS.
     You may not sell, assign, pledge (as loan collateral or otherwise),
encumber (by operation of law or otherwise), or transfer this Agreement or the
Stock Units in any manner, including, without limitation, by will or the
applicable laws of descent or distribution. Any attempt to transfer or encumber
this Agreement, the Stock Units or the Award Shares shall be null and void and
shall void this Agreement.

 



--------------------------------------------------------------------------------



 



6. THIS AGREEMENT SUBJECT TO PLAN.
     This Agreement, the Stock Units granted hereunder and the Award Shares
issued pursuant to the Stock Units have been granted, or will be issued, as the
case may be, under, and are subject to the terms of, the Plan. The terms of the
Plan are incorporated by reference herein in their entirety, and, by execution
hereof, you acknowledge having reviewed a copy of the Plan. The provisions of
this Agreement shall be interpreted so as to be consistent with the Plan, and
any ambiguities herein shall be interpreted by reference to the Plan. In the
event that any provision hereof is inconsistent with the terms of the Plan, the
terms of the Plan shall prevail. You acknowledge and agree that in the event of
any question or controversy relating to the terms of the Plan or this Agreement,
including determination of the achievement of the Performance Criteria, the
decision of the Committee administering the Plan shall be conclusive and final.
A copy of the Plan has been filed with the Securities and Exchange Commission as
an Exhibit to S-8 Registration Statement dated February 20, 2006, and is
available from the Company, attention Human Resources.
7. NO GUARANTEE OF CONTINUED EMPLOYMENT.
     You acknowledge and agree that the vesting of Award Shares pursuant to the
Vesting Schedule is contingent upon continuing your employment at the will of
the Company or a Related Company. You further acknowledge and agree that this
award of Stock Units and this Agreement do not constitute an express or implied
promise of continued employment for any period and shall not interfere with your
right or the Company’s (or a Related Company’s) right to terminate your
employment or service at any time with or without cause.
8. MISCELLANEOUS.
8.1 Binding Effect. This Agreement shall be binding upon the heirs, executors,
administrators and successors of the parties hereto.
8.2 Governing Law. This Agreement and all rights and obligations hereunder shall
be construed in accordance with the Plan and governed by the laws of the State
of Minnesota, without regard to its choice of laws provisions. The parties agree
that any action relating to this Agreement may be brought in the state or
federal courts located in Hennepin County, Minnesota and the parties hereby
consent to the jurisdiction of such courts.
8.3 Entire Agreement. This Agreement and the Plan set forth the entire agreement
and understanding of the parties hereto with respect to this grant of Stock
Units and the administration of the Plan and supersede all prior agreements,
arrangements, plans and understandings relating to this grant of Stock Units and
the administration of the Plan.
8.4 Amendment and Waiver. This Agreement may be amended, waived, modified or
canceled by the Committee at any time, provided that all such amendments,
waivers, modifications or cancellations shall comply with and not be prohibited
by the provisions of the Plan, and any amendment, waiver, modification or
cancellation that the Committee determines in good faith has a material adverse
affect on your rights under this Agreement shall be with your consent in a
written instrument executed by you and the Company.

 



--------------------------------------------------------------------------------



 



Agreed and accepted as of the Grant Date:

                  NAVARRE CORPORATION       PARTICIPANT    
 
               
By
               
 
               
 
               
 
               
Its
               
 
               

 